NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   CESAR JOVANY ESTRADA, Appellant.

                             No. 1 CA-CR 13-0714
                              FILED 09-23-2014


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-162336-002
                The Honorable Warren Granville, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Legal Defender’s Office, Phoenix
By Cynthia Dawn Beck
Counsel for Appellant
                            STATE v. ESTRADA
                            Decision of the Court



                        MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Andrew W. Gould
joined.


P O R T L E Y, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969). Counsel for Defendant
Cesar Jovany Estrada has advised us that, after searching the entire record,
she has been unable to discover any arguable questions of law, and has filed
a brief requesting us to conduct an Anders review of the record. Estrada
was given the opportunity to file a supplemental brief but has not done so.

                                   FACTS1

¶2            Estrada and Angel Lopez were at a Julioberto’s restaurant on
December 7, 2012. After returning from the restroom, Estrada whistled,
and Lopez went up to the cashier and demanded the money. Lopez then
went to the drive-through register and took the money out of that register.
During the robbery, which was caught on videotape, Estrada kept walking
in and out of the restaurant, and he told Lopez to hurry. The pair split up,
but the police arrested Lopez a short time later as he was running away
with his pockets stuffed with money. After receiving information from
Cecilia Johnson, Lopez’s girlfriend, the police located and arrested Estrada.

¶3             Estrada was indicted on two counts of aggravated robbery, a
class 3 felony. During trial, the State called Johnson to testify and she
responded to all the substantive questions with “I don’t know.” The court,
as a result, allowed the State to use the statements she made to Detective
Gonzalez.




1We view the facts “in the light most favorable to sustaining the verdict,
and resolve all reasonable inferences against the defendant.” State v.
Rienhardt, 190 Ariz. 579, 588-89, 951 P.2d 454, 463-64 (1997).


                                       2
                            STATE v. ESTRADA
                            Decision of the Court

¶4            The next day, the State notified the court that it had just
discovered that Johnson had both a felony conviction that was more than
ten years old and a misdemeanor conviction involving moral turpitude.2
Estrada moved for a mistrial, but the court determined that he could elicit
testimony about the convictions directly from Johnson or Detective
Gonzalez. The State, as a result, recalled Johnson, and again her response
to every question was, “I don’t know.” The jury, however, heard about
Johnson’s convictions from Detective Gonzalez. After an unsuccessful
motion for directed verdict, final jury instructions and arguments, the jury
convicted Estrada on both counts. He was subsequently sentenced to two
six-year concurrent prison terms and credited with 240 days of presentence
incarceration.

¶5            We have jurisdiction over this appeal pursuant to Article 6,
Section 9, of the Arizona Constitution, and Arizona Revised Statutes
sections 12-120.21(A)(1), 13-4031, and -4033(A)(1).3

                               DISCUSSION

¶6             We have read and considered the opening brief and have
searched the entire record for reversible error. We find none. See Leon, 104
Ariz. at 300, 451 P.2d at 881. All proceedings were conducted in compliance
with the Arizona Rules of Criminal Procedure. Estrada was represented by
counsel throughout the proceedings. And, his sentence, a mitigated term,
was within the statutory limits.

¶7             After this decision is filed, counsel’s obligation to represent
Estrada in this appeal has ended. Counsel need only inform Estrada of the
status of the appeal and his future options, unless counsel identifies an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984).
Estrada may, if desired, file a motion for reconsideration or petition for
review pursuant to the Arizona Rules of Criminal Procedure.




2 The State initially thought Johnson only had a misdemeanor conviction
that did not involve moral turpitude and did not disclose the conviction.
3 We cite the current version of the applicable statutes absent changes

material to this decision.


                                      3
                 STATE v. ESTRADA
                 Decision of the Court

                    CONCLUSION

¶8   Accordingly, we affirm Estrada’s convictions and sentences.




                      :gsh




                             4